Filed 4/29/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 108







State of North Dakota, 		Plaintiff and Appellee



v.



Martin Thomas Blackcloud, 		Defendant and Appellant







No. 20140229







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail Hagerty, Judge.



AFFIRMED.



Per Curiam.



Pamela A. Nesvig, Assistant State’s Attorney, Courthouse, P.O. Box 5518, Bismarck, ND 58506-5518, for plaintiff and appellee.



Charles A. Stock, 407 North Broadway, P.O. Box 605, Crookston, MN 56716-0605, for defendant and appellant.

State v. Blackcloud

No. 20140229



Per Curiam.

[¶1]	Martin Thomas Blackcloud appeals from a criminal judgment entered after a jury found him guilty of gross sexual imposition.  On appeal, Blackcloud argues the State did not present sufficient evidence to overcome his alibi defense.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Steven E. McCullough, D.J.



[¶3]	The Honorable Steven E. McCullough, D.J., sitting in place of Sandstrom, J., disqualified.